Citation Nr: 0613576	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD), status post total left knee replacement. 

2.  Entitlement to service connection for DJD of the right 
knee.

3.  Entitlement to service connection for DJD of the 
lumbosacral spine.

4.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1957 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  In October 
2004, a video conference hearing was held before the 
undersigned.  At the hearing, the veteran withdrew his claim 
for service connection for type 2 diabetes mellitus, as due 
to herbicide exposure.  Therefore, that issue is no longer 
the before the Board.  The remaining issues are now before 
the Board for final appellate consideration.    


FINDINGS OF FACT

1.  The evidence demonstrates that DJD, status post total 
left knee replacement, is related to service.

2.  The evidence demonstrates that DJD of the right knee is 
related to service.  

3.  The evidence demonstrates that DJD of the lumbosacral 
spine is related to service.

4.  Rheumatoid arthritis was not manifested in service or for 
37 years thereafter and has not been shown to be related to 
the veteran's active duty.  
CONCLUSIONS OF LAW

1.  DJD, status post total left knee replacement, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  DJD of the right knee was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

3.  DJD of the lumbosacral spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  Rheumatoid arthritis was not incurred in or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2005).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  That is, by letters 
dated in March 2003 and December 2003, as well as information 
provided in the September 2003 rating decision and July 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Prior to the adjudication of the September 
2003 rating decision, the RO issued the veteran a VCAA notice 
letter in March 2003, such that there is no conflict with 
Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 
38 U.S.C.A. § 5103(a) must also conform with 38 C.F.R. § 
3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120- 21.

In this case, although the March 2003 VCAA notice letter to 
the veteran does not specifically contain this request, the 
December 2003 VCAA letter contains the request and the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
Both letters specifically identified certain evidence that 
the RO would secure.  They also asked the veteran to identify 
any other evidence he wanted the RO to secure.  In addition, 
the letters asks the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

With respect to the duty to assist, service medical records, 
private medical records, a VA examination report dated in 
March 2003, and VA opinions dated in February 2004 and March 
2004 have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duty to assist.  38 U.S.C.A. § 5103A.  

Analysis

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  
 
Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran contends that his current knee and spinal 
disabilities are the result of being in the marching band 
during service.  He specifically asserts that he balanced 
drums on his left knee and the drums would hit both knees.  
Additionally, he lifted heavy instruments.  

I.  DJD of the left knee, right knee, and lumbosacral 
spine

The veteran currently has DJD of the left knee, status post 
total left knee replacement, as well as in the right knee and 
in the lumbosacral spine.  

Service medical records are negative for DJD of the left 
knee.  Records indicated that the veteran injured his right 
knee and back in an automobile accident in May 1963.  The 
examination at service discharge showed normal lower 
extremities.  

In her November 2003 letter, D. Reiland, D.O. outlined the 
veteran's contentions that his knee and back disabilities 
were related to service and she stated that it was 
"conceivable" that the veteran had problems with DJD since 
being in service.  In a May 2004 letter, L. F. Hood, D.O. 
opined that it was "highly probable" that the veteran's 
service caused his current knee and back disabilities.  A VA 
examiner opined in February 2004 that the veteran's DJD was 
likely due to arthritis caused by obesity and diabetes, but 
was perhaps due to the May 1963 motor vehicle accident.  
Finally, the March 2004 VA opinion found that it was at least 
as likely as not that the DJD of the spine and right knee 
were related to the in-service motor vehicle accident, noting 
that there was no indication that the left knee was involved.  

Considering this evidence, the Board finds that service 
connection is in order.  There is evidence of injury to the 
right knee and lumbar spine in service with subsequent DJD 
that is medically related to service.  Although there is no 
evidence of left knee disorder or injury in service, the 
Board finds that the evidence for and against that claim is 
so evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, 
service connection is granted for each disorder.    

II.  Rheumatoid arthritis

The March 2003 VA examination report reflects a diagnosis of 
rheumatoid arthritis.  However, service medical records are 
silent as to findings of rheumatoid arthritis and the 
examination report at service discharge showed that all 
evaluations were normal.  Also, the veteran was not diagnosed 
with the disability within a year of service discharge.  At 
the March 2003 VA examination, the veteran indicated that he 
was diagnosed with rheumatoid arthritis in September 2002, 
which is 37 years post service.  Furthermore, there is no 
opinion which provides a nexus between service and rheumatoid 
arthritis.  The veteran's opinion as to the etiology of his 
rheumatoid arthritis is not competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for rheumatoid arthritis.  38 U.S.C.A. § 5107.  
ORDER


Subject to the law and regulations governing the payment of 
monetary benefits, service connection for DJD, status post 
total left knee replacement, DJD of the right knee, and DJD 
of the lumbosacral spine is granted.

Service connection for rheumatoid arthritis is denied.



____________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


